Exhibit 10.1



Performance-Based
Denny’s Corporation
Restricted Stock Unit
203 East Main Street
Award Certificate
Spartanburg, SC 29319
For Section 162(m) Covered Employee
 



___________________  (“Grantee”)


Denny’s Corporation (the “Company”) has awarded to you restricted stock units
(the “Units”) under the Denny’s Corporation __________ Omnibus Incentive Plan
(the “Plan”) and pursuant to the 2008 Performance Restricted Stock Unit Program
(the “Program Description”).  The Units entitle you to earn shares of Denny’s
Corporation $0.01 par value common stock (“Shares”), on a one-for-one basis.  By
accepting the Units, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Agreement, the Program Description and the Plan.


Grant Date of
Award:                                                                           


Number of Units Awarded (the “Target Award”): __________


The Units are granted as a Qualified Performance-Based Award under the Section
14.11 of the Plan.  In addition to the vesting conditions set forth below, the
Units will vest and convert to Shares only if the Company achieves at least
__________  for the four fiscal quarters ended most recently prior
to  __________ (the “Threshold Performance Goal”).  Prior to the conversion of
any Units, the Compensation and Incentives Committee of the Company’s Board of
Directors shall certify in writing that the Threshold Performance Goal has been
satisfied.


If the Threshold Performance Goal is satisfied, then the Units will vest (become
non-forfeitable) in accordance with the following schedule:


 
          Vesting Schedule
 
 
Fraction of Target Award Vested, Subject to Continued Employment
Vesting Date 1:                                                        
1/3
Vesting Date 2:                                                        
1/3
Vesting Date 3:                                                        
1/3



Depending on the Fair Market Value of the Shares on each of the Vesting Dates,
the number of vested Units will be adjusted to a number between 50% and 120% of
the vested Target Award, in accordance with the “Double Up/Double Down” approach
described in the Program Description.


 
For purposes of this Agreement, Adjusted EBITDA shall mean earnings before
interest, taxes, depreciation, amortization, restructuring charges and exit
costs, impairment charges, asset sale gains, share-based compensation and other
nonoperating expenses.
 
This award is governed by the terms of the Plan and the Program Description, and
subject to the Terms and Conditions on the following page.  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.
 





 
 
________________________________
For Denny’s Corporation
 
 
________________________________
Date

 

--------------------------------------------------------------------------------


 
TERMS AND CONDITIONS


1. Vesting and Forfeiture of Units.  The Units have been credited to a
bookkeeping account on behalf of Grantee.  The Units will vest and become
non-forfeitable in accordance with the Vesting Schedule on page 1 of this
Agreement, subject to acceleration under certain circumstances as provided in
Section 2 below.  The number of vested Units will be adjusted based on the Fair
Market Value of the Shares on the Vesting Date and the “Double Up/Double Down”
approach described in the Program Description. If Grantee’s employment with the
Company terminates for any reason other than as set forth in paragraph (a) of
Section 2 below, Grantee shall forfeit all of Grantee’s right, title and
interest in and to any unvested Units as of the date of termination of
employment, and such Restricted Shares shall revert to the Company immediately
following the event of forfeiture.  In addition, if Grantee’s employment is
terminated by the Company for Cause, Grantee shall also forfeit any vested Units
that have not yet converted to Shares.
 
2.  Acceleration of Vesting.  The Units shall be subject to accelerated vesting
as set forth below, in each case subject to the “Double Up/Double Down”
adjustment described in the Program Description.
 
(a) Upon Grantee’s termination of employment with the Company due to death or
Disability, a pro rata number of the Units will vest and become non-forfeitable
based on the amount of time elapsed from the Grant Date to the date of
termination, and applied separately for and with respect to each of the
scheduled Vesting Dates.  The “Double Up/Double Down” adjustment shall be
applied based on the Fair Market Value of the Shares on the date of termination.
 
(b) Upon a Change in Control of the Company, Units will vest and become
non-forfeitable and the “Double Up/Double Down” adjustment shall be applied
based on the Fair Market Value of the Shares as determined with reference to the
Change in Control.
 
3. Conversion to Shares.  The Units that vest will be converted to actual Shares
(one Share per vested Unit, after giving effect to the “Double Up/Double Down”
adjustment described in the Program Description) on the fifth business day
following the vesting date. Notwithstanding the foregoing, upon the occurrence
of a Change in Control that meets the definition of “change in control event”
under Section 409A of the Code and applicable regulations thereunder, the
conversion of Units to Shares will occur as of the effective date of and
immediately prior to such Change in Control. Stock certificates evidencing the
conversion of Units into Shares will be registered on the books of the Company
in Grantee’s name as of the date of conversion and delivered to Grantee as soon
as practical thereafter.


4. Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until Shares
are in fact issued to such person in connection with the Units.  Nothing in this
Award Certificate shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate Grantee’s employment at any time, nor
confer upon Grantee any right to continue in employment of the Company or any
Affiliate.


5. Payment of Taxes.  The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Units. As described in the Program Description, the withholding requirement
may be satisfied, in whole or in part, by withholding from the settlement of the
Units Shares having a fair market value equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Company establishes. The obligations of the Company under
this Award Certificate will be conditional on such payment or arrangements, and
the Company, and, where applicable, its Affiliates will, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise.


6. Restrictions on Issuance of Shares.  If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Units, the Units
will not be converted to Shares in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


7. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan.  In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Award Certificate, the provisions of the Plan shall be controlling and
determinative.


8. Successors.  This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.


9. Severability.  If any one or more of the provisions contained in this Award
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.


10. Notice.  Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid.  Notices to the
Company must be addressed to Denny’s Corporation, 203 East Main Street,
Spartanburg, SC 29319-0001, Attn: Secretary, or any other address designated by
the Company in a written notice to Grantee. Notices to Grantee will be directed
to the address of Grantee then currently on file with the Company, or at any
other address given by Grantee in a written notice to the Company.
